Willard Bartlett, J. (concurring):
While I should think it fairer to the accused person not to permit proof of a prior conviction of a prior ofíense until there had been a. determination in respect to the offense presently on trial, I concur with Hr. Justice Culler in the view that the question involved in the present appeal is practically settled by authority. I'also agree-with him that it does not necessarily follow that proof that the defendant has committed a prior offense will bias and prejudice the jury in determining whether he has committed a second. But the-word necessarily is of great importance in this proposition. That such proof has a strong tendency to prevent an impartial determination in respect to the second accusation I have no doubt.